RENDERED: APRIL 9, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                            Court of Appeals
                                NO. 2019-CA-1874-DG

ARIEL CHILLERS                                                           APPELLANT


              ON REVIEW FROM JEFFERSON CIRCUIT COURT
v.           HONORABLE ANGELA MCCORMICK BISIG, JUDGE
                      ACTION NO. 19-XX-000004


COMMONWEALTH OF KENTUCKY                                                   APPELLEE


                                 OPINION
                         REVERSING AND REMANDING

                                    ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

ACREE, JUDGE: Ariel Chillers appeals the Jefferson Circuit Court’s order

affirming the Jefferson District Court’s restitution order. She believes both the

circuit court and the district court erred by ordering her to pay restitution for stolen

items when she only pleaded guilty to criminal trespass. We find the circuit court

and the district court abused their discretion and reverse and remand for findings

consistent with this Opinion.
                                  BACKGROUND

              Alexander Jones is the homeowner of 8211 Candleglow Lane. While

renovating the house, Jones left the house vacant. On March 16, 2018, he was

working on the house, but left around 4:00 p.m. He returned the next day around

noon to find the doors boarded up. Jones had to enter his house via a window.

Once inside, he found an air mattress, human waste in a bucket, and missing tools.

Early the next morning, Jones returned with a security guard to find Ariel Chillers

and Trenton Baucom in his home. When the police arrived, Chillers and Baucom

were arrested for second-degree burglary.

              Officer Livers, the officer on scene, testified at the probable cause

hearing. He stated he searched both Chillers and Baucom but did not find anything

on them. He went on to say, “I had no proof that they took any of the tools, so I

told [Jones] that he could contact our tool report system and get a report through

them for the other items because we didn’t know who took those.” (Video Record

12/19/2018, 1:34:25-1:34:37). Ultimately, the trial court found probable cause for

third-degree burglary and referred the case to the grand jury. However, the grand

jury did not indict on burglary. Instead, it returned the case to the trial court for

first-degree criminal trespass and third-degree criminal mischief. No theft charges

were added.




                                           -2-
             Both Chillers and Baucom pleaded guilty to the new charges. In

exchange for Chillers’ testimony, she received a sentence of one year,

conditionally discharged for two years. Her case file noted “restitution reserved.”

Two months later, over Chillers’ objection, the Commonwealth moved for a

restitution hearing.

             At the restitution hearing, Jones testified and sought restitution for ten

items that were stolen from his property, as well as some door trim damage. Both

Chillers and Baucom denied stealing Jones’ property. Upon close of evidence, the

trial court found Jones’ testimony credible and ordered Chillers and Baucom to pay

restitution for nine of the ten items Jones claimed were stolen.

             Chillers appealed to the circuit court which affirmed the trial court

stating, “while the Court understands Chillers’ argument that property damage

does not necessarily flow from a guilty plea to a criminal trespass, the trial judge

listened to evidence and in its discretion found that the alleged damages were the

result of the defendant’s conduct.” This Court then granted Chillers’ request for

discretionary review.

                                     ANALYSIS

             The issue before this Court is whether a trial court can order

restitution for damages not incurred as a direct result of the specific criminal act of

which a defendant has been convicted. Specifically, in this case we must


                                          -3-
determine whether the trial court abused its discretion by ordering Chillers to

reimburse Jones for stolen items when the only crime to which she pleaded guilty

was criminal trespass. “The test for abuse of discretion is whether the trial judge’s

decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Goodyear Tire & Rubber Co. v. Thompson, 11 S.W.3d 575, 581 (Ky.

2000) (citing Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999)). Insofar

as this case requires this Court to construe statutory provisions, we do so de novo.

Bob Hook Chevrolet Isuzu, Inc. v. Commonwealth Transp. Cabinet, 983 S.W.2d
488, 490-91 (Ky. 1998).

                There are two statutory provisions relevant to this discussion. First,

KRS1 533.030 discusses when a trial court is required to order restitution and

provides, in pertinent part:

                When imposing a sentence of probation or conditional
                discharge in a case where a victim of a crime has suffered
                monetary damage as a result of the crime due to his
                property having been converted, stolen, or unlawfully
                obtained, or its value substantially decreased as a result of
                the crime, or where the victim suffered actual medical
                expenses, direct out-of-pocket losses, or loss of earning as
                a direct result of the crime . . . the court shall order the
                defendant to make restitution in addition to any other
                penalty provided for the commission of the offense.

KRS 533.030(3) (emphasis added).



1
    Kentucky Revised Statutes.

                                            -4-
               Second, KRS 532.350(1)(a) defines “[r]estitution” as “any form of

compensation paid by a convicted person to a victim for counseling, medical

expenses, lost wages due to injury, or property damage and other expenses suffered

by a victim because of a criminal act[.]” Because restitution provisions are

remedial in nature, they “should be liberally construed in favor of their remedial

purpose.” Workforce Dev. Cabinet v. Gaines, 276 S.W.3d 789, 792 (Ky. 2008)

(citing Kentucky Ins. Guar. Ass’n v. Jeffers ex rel. Jeffers, 13 S.W.3d 606, 611

(Ky. 2000)).

               Strictly construing the restitution provisions recited above would only

require a trial court to order restitution for losses incurred from a defendant’s

illegal conduct for which he was adjudicated guilty. In this case, Chillers was

adjudicated guilty of criminal trespass. Thus, strictly construed, the restitution

provisions would not permit the trial court to order restitution for proceeds flowing

from missing personal property, the loss of which has not been adjudicated as

attributable to the criminal trespass. However, restitution for damage done to the

property flowing from criminal trespass would be recoverable.

               Therefore, we must reverse and remand to the trial court to evaluate

what property damage was done to Jones’ house because of criminal trespass.

Only damage done from Chillers’ criminal trespass conduct may be recovered in

restitution.


                                          -5-
           ALL CONCUR.



BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Joshua M. Reho            Daniel Cameron
Louisville, Kentucky      Attorney General of Kentucky

                          David A. Sexton
                          Assistant Attorney General
                          Louisville, Kentucky




                         -6-